         Case: 3:20-cv-00403-bbc Document #: 9 Filed: 06/04/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DEVIN RAYE MUSTACHE,

        Plaintiff,
                                                     Case No. 20-cv-403-bbc
   v.

BARRON COUNTY JAIL STAFF, ALLIE,
HAILEY, KELLY DIVINE, AND AMY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                                06/04/2020
        Peter Oppeneer, Clerk of Court                        Date
